Exhibit 10.2

CONFIDENTIAL INFORMATION, NON-COMPETITION,

AND NON-SOLICITATION AGREEMENT

In consideration, for the grant to the undersigned (“Employee”) of restricted
stock units pursuant to the Restricted Stock Unit Agreement of even date
herewith (the “RSU Agreement”) and for other good and valid consideration,
Employee and GATX Corporation (together with any of its subsidiaries, the
“Company”) enter into this Confidential Information, Non-Competition, and
Non-Solicitation Agreement (this “Agreement”), effective as of the date executed
below (the “Effective Date”), on the following terms and conditions:

 

A.

CONFIDENTIAL INFORMATION.

1.    Other than as necessary in performing Employee’s legitimate duties for the
Company, Employee will not use or disclose to any third party any Confidential
Information without the written consent of the Company. As used herein,
“Confidential Information” means any and all confidential or proprietary
information, trade secrets, financial and strategic plans, technical data or
know-how of the Company, including, without limitation, that relating to railcar
leasing, railcar maintenance, railcar fleet management techniques, pricing and
leasing models, product research, products, software, services, development,
inventions, manufacturing processes, suppliers, vendors, and customers
(including contact lists, pricing, leasing or purchasing history and needs, and
confidential agreements of or relating to any such suppliers, vendors, and
customers), maintenance, techniques, designs, purchasing, accounting, assembly,
distribution, engineering, commercial, marketing, and/or sales information, each
of which that Employee obtains or is otherwise exposed to, whether in writing,
orally or by inspection during Employee’s employment or engagement with the
Company. Confidential Information may also include information of others that is
disclosed to Employee by the Company or another party at the Company’s
direction. Confidential Information does not include information that (a) is or
becomes part of the public knowledge or literature, other than as a result of
Employee’s disclosure in violation of this Agreement, or (b) was known by
Employee prior to Employee’s employment or engagement with the Company and not
as a result of anyone else’s breach of a legal or contractual obligation.

2.    As between the Company and Employee, all Confidential Information will
remain the exclusive property of the Company, including, but not limited to, all
financial, commercial, operational, specifications, engineering, technical,
scientific or business information or data received, obtained, or prepared by
Employee in connection with Employee’s employment or engagement and concerning
the Company’s business, and all copies and abstracts thereof. Upon the
termination of Employee’s employment or engagement with the Company for any
reason, Employee will not retain, take, remove, or copy any such property of the
Company or any materials containing any Confidential Information whatsoever, and
Employee will promptly return all such property and materials to the Company no
later than Employee’s termination date or earlier upon the Company’s request. If
Employee is asked by the Company, Employee will execute a Termination
Certificate substantially in the form attached hereto as Exhibit A following the
termination of Employee’s employment or engagement.

3.    Nothing in this Agreement prohibits Employee from filing a charge with,
reporting possible violations of federal law or regulation to, participating in
any investigation by, or otherwise cooperating with any governmental agency or
from making other disclosures that are protected under the whistleblower
provisions of applicable law or regulation. Further, nothing herein prevents
Employee from disclosing Confidential Information if and to the extent required
pursuant to any valid subpoena, court order, or other legal obligation;
provided, however, Employee agrees to provide prompt written notice of any such
subpoena, court order, or other legal obligation prior to disclosing any
Confidential Information (unless such notice to the Company is prohibited by
applicable law), enclosing a copy of the subpoena, court order or other
documents describing the legal obligation. In the event that the Company objects
to the disclosure of Confidential Information, by way of a motion to quash or
otherwise, Employee agrees to not disclose any Confidential Information while
any such objection is pending.



--------------------------------------------------------------------------------

4.    In compliance with the requirements of the Defend Trade Secrets Act,
Employee acknowledges the following: (a) Employee will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made in confidence to a federal, state, or local
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, (b) Employee will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made in a complaint or other document filed
in a lawsuit or other proceeding, if such filing is made under seal and (c) if
Employee files a lawsuit for retaliation by Company for reporting a suspected
violation of law, Employee may disclose trade secrets to Employee’s attorney and
use the trade secret information in the court proceeding if Employee: (i) files
any document containing the trade secret under seal; and (ii) does not disclose
the trade secret, except pursuant to court order.

 

B.

NON-COMPETITION AND NON-SOLICITATION.

1.    During any period of employment or engagement with the Company and for the
shorter of (a) twelve (12) months immediately following the termination of
Employee’s employment or engagement for any reason other than a termination by
the Company without Cause or by Employee for Good Reason or (b) the four
(4) year period immediately following the Effective Date (the “Restricted
Period”) Employee will not, directly or indirectly, on Employee’s own behalf or
with or on behalf of any other individual or entity (a) conduct, engage in,
finance, own, or operate, or prepare to conduct, engage in, finance, own, or
operate, the Business in competition with the Company in a Restricted
Jurisdiction, or (b) render services, whether as an employee, contractor,
consultant, advisor, director, or in any other capacity, which are similar to
the services, duties or responsibilities that Employee rendered to the Company,
or in any role which Employee could reasonably be expected to use or disclose
Confidential Information to any person or entity (including without limitation
Trinity Industries, Inc., Wells Fargo Rail, CIT Rail, Union Tank Car Company,
Greenbrier Companies, and American Railcar Industries, and any of the
foregoing’s subsidiaries and successors) that engages in or is preparing to
engage in the Business in competition with the Company in the Restricted
Jurisdiction. The term “Business” means (a) operating, buying, selling, trading,
or leasing of railcars, locomotives, and services relating thereto,
(b) cleaning, qualifying, repairing, lining, painting, and performing other
maintenance of railcars and locomotives, (c) developing and providing
operational and maintenance programs relating to railcars and locomotives, and
(d) any other businesses in which the Company engages in or has taken material
steps toward engaging in during Employee’s employment or engagement with the
Company at the time of Employee’s termination. The term “Cause” shall have the
meaning ascribed to it in the RSU Agreement. The term “Good Reason” shall mean
the occurrence of one or more of the following conditions without the consent of
Employee: (a) a material diminution in Employee’s base compensation, compared
with Employee’s base compensation in effect on the Effective Date or (b) a
material diminution in Employee’s authority, duties, or responsibilities,
compared with the authority, duties, and responsibilities of Employee
immediately following the Effective Date; provided, only if (I) Employee
provides written notice to the Company of the occurrence of Good Reason within a
reasonable time (not more than ninety (90) days) after Employee has knowledge of
the circumstances constituting Good Reason, which notice identifies the
circumstances that Employee believes constitute Good Reason, (II) the Company
fails to notify Employee of the Company’s intended method of correction within
thirty (30) days after the Company receives the notice, and (III) Employee
resigns within a reasonable time after receiving the Company’s response, if such
notice does not indicate an intention to correct such circumstances, or the
Company fails to correct the circumstances within a reasonable period of time
after notifying an Employee of an intended method of correction. The term
“Restricted Jurisdiction” means each country, province, state, county, parish
and city in which the Company is engaged in the Business.



--------------------------------------------------------------------------------

2.    During the Restricted Period, Employee will not, directly or indirectly,
on Employee’s own behalf or on behalf of any other person or entity other than
the Company, in any way (a) solicit business from, or lease or sell products or
services to, any Company Customer, that are similar to any products or services
provided by the Company or that are otherwise competitive with the Business,
(b) cause or encourage any Company Customer to reduce or cease doing business
with the Company, or (c) otherwise negatively interfere with the Company’s
relationships with any Company Customer. The term “Company Customer” means
(i) each customer of the Company that Employee had business contacts with or
obtained Confidential Information about at any time during Employee’s employment
or engagement with the Company, and (ii) each prospective customer of the
Company that Employee had business contact with or knowledge about as part of a
solicitation of business on behalf of the Company at any time during the two
(2) year period prior to Employee’s termination of employment or engagement with
the Company.

3.    During the Restricted Period, Employee will not, directly or indirectly,
on Employee’s own behalf or on behalf of any other person or entity, in any way
(a) solicit or attempt to solicit for employment or engagement, or employ or
engage any Protected Personnel, (b) request, entice or induce any such Protected
Personnel to leave employment or engagement with the Company, or (c) otherwise
negatively interfere with the Company’s relationship with any Protected
Personnel. The term “Protected Personnel” means each individual who is or was
employed or engaged (e.g., as a contractor or on any other non-employee basis)
by the Company at any time within six (6) months preceding Employee’s
solicitation or other activity prohibited by this Section B.3.

 

C.

GENERAL.

1.    Employee has willingly and knowingly entered into this Agreement in
consideration for the grant of the restricted stock units by the Company
pursuant to the RSU Agreement, as well as employment opportunities, including
but not limited to further development as leaders of the Company and in
connection with leadership succession planning, which Employee acknowledges and
agrees is valid and sufficient consideration for the covenants set forth herein,
and which the Company would not have agreed to but for Employee’s agreement to
the covenants set forth in this Agreement.

2.    The Employee further acknowledges and agrees that the Company has
continuing rights to fully protect its legitimate business interests including,
but not limited to, its confidential information, customers and personnel, and
the expiration of the Restricted Period shall not be deemed a waiver, limitation
or restriction on the Company’s ability to exercise its rights, remedies and
privileges to the fullest extent of applicable law.

3.    In the event that a court finds that any time, territory, or any other
provision of this Agreement is unenforceable or invalid as an unreasonable
restriction, then the Company and Employee agree that such court will have the
power, and the parties expressly desire that the court exercise such power, to
revise this Agreement to limit the term, territory or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable time,
territory or other term or provision with a time, territory or other term or
provision or make any other modifications that the court deems necessary to
render the Agreement reasonable, valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term, and the court
shall enforce this Agreement as so judicially modified. Should a court not be
able to revise part of this Agreement in such a manner, then any such provision
that is unenforceable or invalid will be treated as removed from and not part of
this Agreement, but all other portions of the Agreement will remain in effect.

4.    The termination of Employee’s employment or engagement from the Company
will not release Employee from any of Employee’s covenants under this Agreement,
which shall continue in full force and effect pursuant to their terms.



--------------------------------------------------------------------------------

5.    Employee acknowledges that the rights of the Company under this Agreement
are of a specialized and unique nature and irreparable harm will result to the
Company if Employee violates any of Employee’s obligations under this Agreement
and that such harm may be difficult to measure in monetary damages. Accordingly,
in the event that Employee violates any of Employee’s obligations hereunder, the
Company may obtain an immediate injunction or other equitable relief restraining
Employee from violating any of the covenants contained in this Agreement,
without the need to post a bond or other security and without the necessity of
showing any actual damages or that money damages would not afford an adequate
remedy.

6.    If Employee violates any of the restrictions set forth in Section B, the
Restricted Period shall be extended by one day for each day that Employee is in
violation of this Agreement, up to a maximum extension equal to the length of
the Restricted Period, so as to give the Company the full benefit of the
bargained-for length of forbearance.

7.    No waiver by the Company of any of the provisions of this Agreement shall
be effective unless explicitly set forth in writing and signed by the Company,
and any such waiver shall not serve to prevent enforcement in the event of
subsequent breach. Further, no failure of the Company to (a) object to any
conduct or violation of any of the covenants made by Employee under this
Agreement or (b) exercise any right, remedy, power or privilege arising from
this Agreement shall operate or be construed as a waiver thereof.

8.    This Agreement and all rights and benefits hereunder are personal to
Employee, and neither this Agreement nor any right or interest of Employee
herein or arising hereunder shall be subject to voluntary or involuntary
alienation, assignment, pledge or other transfer by Employee. Nothing herein
shall be deemed to create a contract of employment for any term. Employee
acknowledges and agrees that Employee’s employment with the Company is and shall
remain at all times at will.

9.    Employee agrees that the restrictive covenants set forth in this Agreement
are in addition to any other agreements containing restrictive covenants
protecting the Company to which Employee is or will be a party or by which
Employee is or will be bound, and all such covenants shall be considered
together to provide the maximum benefit to the Company; provided, however, any
inconsistent or conflicting covenants entered into by Employee prior to the
effective date of this Agreement shall be superseded by this Agreement, and the
terms of this Agreement shall control. This Agreement may not be modified or
amended except by a subsequent writing clearly expressing the intent to so
modify or amend this Agreement executed by both the Company and Employee.

10.    The terms and conditions of this Agreement are governed by and are to be
interpreted under the laws of the State of Illinois without regard to its
conflicts of law principles, rules or statutes of any jurisdiction.

 

EMPLOYEE                 GATX CORPORATION                   By:     Dated:      
              Title:                       Dated:    



--------------------------------------------------------------------------------

Exhibit A

TERMINATION CERTIFICATE

The undersigned (“Employee”) hereby certifies that Employee does not have in
Employee’s possession, and Employee has returned, all documents, materials, and
other property belonging to GATX Corporation (the “Company”), or copies thereof,
including, without limitation, all Confidential Information as defined in
Section 2 of the Confidential Information, Non-Competition, and Non-Solicitation
Agreement (the “Agreement”) to which Employee is a party with the Company, but
not including copies of Employee’s own employment records.

Employee further certifies that Employee has complied with all of the terms of
the Agreement signed by Employee.

Employee understands that nothing herein is intended to or shall prevent
Employee from communicating directly with, cooperating with, or providing
information to, any federal, state or local government agency, including, but
not limited to, the U.S. Securities and Exchange Commission, or the U.S.
Department of Justice, or from exercising Employee’s rights with respect to
trade secrets under Section A.4 of the Agreement.

 

Date:                     (Employee’s Signature)                   (Printed or
Typed Name of Employee)